Citation Nr: 0730147	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a skin 
condition.  

2.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for headaches.  

3.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for sinusitis.  

4.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability.  

5.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for chronic 
fatigue and sleep disturbance.  

6.  Entitlement to service connection for a gastrointestinal 
disorder.  

7.  Entitlement to service connection for bilateral plantar 
fasciitis.  

8.  Entitlement to service connection for a right knee 
disability.  

9.  Entitlement to service connection for a respiratory 
disorder (claimed as breathing problems).  

10.  Entitlement for an initial rating higher than 10 percent 
for left medial meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1990, from November 1990 to June 1991, and from November 2001 
to March 2002.  He service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes at the outset that this case involves a 
rebuilt claims file.

In the January 2005 rating decision, the RO granted service 
connection for left medial meniscus tear and assigned a 
noncompensable rating from October 28, 2003.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In May 2005, the RO increased the 
disability rating to 10 percent from October 28, 2003.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

In his substantive appeal (VA Form 9) received in 
May 2005, the veteran requested a Travel Board 
hearing; however, he withdrew his hearing request in 
November 2005.  

In July 2006 correspondence, the veteran raised the 
issue of entitlement to service connection for an 
acquired psychiatric disorder.  This issue is 
referred to the RO for appropriate action.  

In this decision, the Board reopens the claims for service 
connection for a skin condition, headaches, sinusitis, back 
disability, and chronic fatigue and sleeplessness.  These 
claims, along with the remaining issues, are being remanded 
and are addressed in the REMAND portion of the decision 
below.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

An unappealed September 1993 decision denied entitlement to 
service connection for a skin condition, headaches, 
sinusitis, back disability, and chronic fatigue and 
sleeplessness.  The additional evidence received since that 
decision raises a reasonable possibility of substantiating 
these claims on the merits.




CONCLUSION OF LAW

The September 1993 decision is final; the additional evidence 
received since that decision is new and material and the 
veteran's claims of entitlement to service connection for a 
skin condition, headaches, sinusitis, back disability, and 
chronic fatigue and sleeplessness are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (2006 and 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Whether new and material has been submitted to reopen a claim 
of entitlement to service connection for a skin condition.  

Whether new and material has been submitted to reopen a claim 
of entitlement to service connection for headaches.  

Whether new and material has been submitted to reopen a claim 
of entitlement to service connection for sinusitis.  

Whether new and material has been submitted to reopen a claim 
of entitlement to service connection for a back disability.  

Whether new and material has been submitted to reopen a claim 
of entitlement to service connection for chronic fatigue and 
sleep disturbance.  

Because these issues are being resolved in a same manner, the 
Board will discuss them together.

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006 and 2007).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), however, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in October 2003, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

In a September 1993 letter, the RO denied entitlement to 
service connection for a skin condition, headaches, 
sinusitis, back disability, and chronic fatigue and 
sleeplessness.  The basis for the decision was that the 
service medical records were silent for the claimed 
conditions and that the veteran failed to report for a VA 
examination.  

The veteran did not file an appeal.  Therefore, that decision 
is final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104; 20.1103 (2006 and 2007).

The September 1993 letter indicates that the evidence of 
record at the time consisted of service medical records and a 
return VA examination request.  

Analysis

The unappealed September 1993 decision that denied service 
connection for a skin condition, headaches, sinusitis, back 
disability, and chronic fatigue and sleeplessness is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained 
above, the veteran's claims for service connection may be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  So the Board's 
inquiry will be directed to the question of whether any 
additionally submitted evidence (i.e., since September 1993) 
raises a reasonable possibility of substantiating these 
claims.

The additional evidence in this case includes the report of a 
Gulf War Registry examination conducted in February 1993.  At 
that time, the veteran complained of a skin condition on his 
face, frequent headaches, sinusitis, low back pain, and 
problems sleeping. 

The Board notes that because the claims file has been rebuilt 
it is unclear whether this evidence was of record in 
September 1993.  The rebuilt file, however, reflects that the 
examination report was initially received by VA as part of a 
service medical records folder received in December 2004.  
Without evidence to the contrary, the Board will assume that 
the Gulf War Registry examination report was not of record at 
the time of the September 1993 decision.  [The September 1993 
denial letter simply states that the evidence included 
"service medical records" without specifically referring to 
the registry examination.]  

In addition, it bears directly and substantially upon the 
specific matter under consideration, as it documents the 
veteran's complaints of the claimed conditions.  Therefore, 
this evidence "contributes to a more complete picture" of 
the veteran's claims and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2007).  
Therefore, the claims are reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition is 
reopened; to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened; 
to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for sinusitis is reopened; 
to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for back disability is 
reopened; to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic fatigue and 
sleeplessness is reopened; to that extent only, the appeal is 
granted.


REMAND

According to a compensation claim filed in March 2004, the 
veteran contends that his skin and respiratory conditions are 
the result of exposure to mustard gas in service.  He also 
feels that his skin and breathing problems, as well as his 
fatigue, may be the result of an undiagnosed illness.  See VA 
Form 21-526, dated in March 22, 2004.  [The veteran also 
claimed that he was exposed to ionizing radiation; however, 
he did not provide a disability attributable to such 
exposure.]  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition. 38 C.F.R. § 3.316 (2007).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

Entitlement to service connection for a skin condition.  

Entitlement to service connection for headaches.  

Entitlement to service connection for sinusitis.  

Entitlement to service connection for a back disability.  

Entitlement to service connection for chronic fatigue and 
sleep disturbance.  

Entitlement to service connection for a gastrointestinal 
disorder.  

Entitlement to service connection for bilateral plantar 
fasciitis.  

Entitlement to service connection for a right knee 
disability.  

Entitlement to service connection for a respiratory disorder 
(claimed as breathing problems).  

Entitlement for an initial rating higher than 10 percent for 
left medial meniscus tear.  

Reasons for remand

VCAA notice

Review of the record reflects that the veteran has not been 
provided correspondence that satisfies the more recent VCAA 
notice requirements specified in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess/Hartman, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and effective date 
of an award (such as here, following the grant of service 
connection).  So on remand, the veteran should be provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that informs him not only about the requirements for 
establishing his entitlement to service connection and an 
increased rating, but also concerning the downstream issue 
pertaining to the disability rating and effective dates for 
the award of benefits, and also includes an explanation as to 
the type of evidence that is needed to establish a disability 
rating and effective date.

Additional medical evidence

The record reflects that the veteran was awarded Social 
Security disability effective in September 2003.  The June 
2004 award letter is of record, however, the medical records 
relied on in that decision have not been associated with the 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award disability 
compensation benefits].

VA examination

The record reflects that the veteran failed to report for a 
VA examination scheduled in 1993.  Upon review, the Board 
feels that the veteran should be afforded another opportunity 
to attend a VA examination - in order to determine the 
etiology of the claimed conditions.  In so doing, the Board 
must emphasize for the veteran that the Court has also held 
that the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Regarding his increased rating claim, the Board notes that 
the veteran was last afforded a VA examination in February 
2005.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) [Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence which adequately addresses 
the level of impairment of the disability since the previous 
examination]. 



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning his claims for 
service connection and increased 
rating.  Taking note of his theories of 
entitlement, the letter must: (i) 
advise him of the type of evidence 
needed to substantiate these claims; 
(ii) apprise him of the evidence he 
must submit; (iii) apprise him of the 
evidence VA will obtain; and (iv) 
request that he submit any relevant 
evidence in his possession.  As well, 
the letter must mention the information 
or evidence needed to establish a 
disability rating and effective date 
for these claims, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Attempt to verify the veteran's 
reported exposure to mustard gas as set 
out under M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18, to include 
action to check all VA lists of service 
personnel exposed to mustard gas.

3.  Contact the Social Security 
Administration for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's award of 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

3.  Schedule the veteran for 
appropriate VA examination(s) to 
determine the nature and etiology of 
the claimed skin condition, headaches, 
sinusitis, chronic fatigue and sleep 
disturbance, gastrointestinal disorder 
and respiratory disorder, including his 
contention that they are due to his 
service in Southwest Asia during the 
Persian Gulf War.  His claims folder 
should be available to and reviewed in 
conjunction with the examination(s).  
The examiner(s) should provide an 
opinion regarding the following 
questions:

a.  Does the veteran currently have a 
diagnosed skin condition, headache 
disorder, sinusitis, chronic fatigue 
and sleep disturbance, gastrointestinal 
disorder, and respiratory disorder?  

b.  Is any chronic disability which is 
not attributable to a known clinical 
diagnosis at least as likely as not (50 
percent or greater likelihood) due to 
an undiagnosed illness?  

c.  Was any known clinical diagnosis at 
least as likely as not incurred during 
service. 

If, and only if, the veteran's exposure 
to mustard gas is confirmed, the 
examiner(s) should provide an opinion 
as to whether any diagnosed conditions 
is due to mustard gas exposure in 
service.  

The examiner(s) must explain the 
rationale for all opinions given.

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the claimed back 
disability, bilateral plantar fasciitis 
and right knee disability, and the 
current severity of the service-
connected left knee disability.  His 
claims folder should be available to 
and reviewed in conjunction with the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all 
objective findings regarding the back, 
knees and feet, including complete 
range of motion measurements.  The 
examiner should opine as to whether any 
back disability, bilateral plantar 
fasciitis and right knee disability 
diagnosed is at least as likely as not 
related to military service.  

Regarding the left knee, the examiner 
must indicate whether there is any 
recurrent subluxation or lateral 
instability in the knee.  If there is 
subluxation and/or lateral instability, 
the examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the left knee.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A complete rationale for any opinion 
expressed should be provided.

5.  Readjudicate the claims on appeal 
in light of the additional evidence 
obtained.  In regards to the claims of 
entitlement to service connection for a 
skin condition, headaches, sinusitis, 
chronic fatigue and sleeplessness, 
gastrointestinal disorder and 
respiratory disorder, consider service 
connection due to mustard gas exposure 
under 38 C.F.R. § 3.316 and due to an 
undiagnosed illness under 38 C.F.R. 
§ 3.317.  Fr any issue not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


